Exhibit 21.1 List of Subsidiaries of CapLease, Inc. As of December 31, 2012 Entity State of Incorporation or Formation Caplease, LP Delaware CLF OP General Partner LLC Delaware Caplease Services Corp. Delaware CLF Ridley Park Business Trust Virginia CLF VA Ponce LLC Delaware CLF 1000 Milwaukee Avenue LLC Delaware CLF aniels Way LLC Delaware CLF Bobs Randolph LLC Delaware KDC Busch Boulevard LLC Delaware Columbia Pike I, LLC Delaware CLF Parsippany LLC Delaware Caplease Credit LLC Delaware EVA LLC Delaware CapLease Investment Management, LLC Delaware CA Portsmouth Investment Trust Delaware CLF Herndon LLC Delaware CLF Aliso Viejo Business Trust Virginia CLF Rapp Irving LP Delaware CLF Rapp Irving GP LLC Delaware CLF Tollway Plano LP Delaware CLF Tollway Plano GP LLC Delaware CLF DEA Birmingham LLC Delaware CLF FBI Birmingham LLC Delaware CLF EPA Kansas City LLC Delaware CLF SSA Austin LP Delaware CLF SSA Austin GP LLC Delaware KDC Norman Woods Business Trust Virginia CLF 6 Delaware Capital Property Associates Limited Partnership Maryland CLF Sylvan Way LLC Delaware CLF EPA Member LLC Delaware Entity State of Incorporation or Formation CLF Mercer Island LLC Delaware CLF Electric Road Roanoke LLC Delaware CLF McCullough Drive Charlotte LLC Delaware Caplease Statutory Trust I Delaware CLF Red Lion Road Philadelphia Business Trust Virginia CLF South Monaco Denver LLC Delaware CLF Greenway Drive Lawrence LLC Delaware CLF Noria Road Lawrence LLC Delaware CLF New Falls Business Trust Virginia Caplease Debt Funding, LP Delaware CLF TW Milwaukee LLC Delaware CLF Wyomissing Business Trust Virginia CLF FBI Albany LLC Delaware CLF Fresno Business Trust Virginia CLF Grassmere Nashville LLC Delaware CLF Arlington LP Delaware CLF Arlington GP LLC Delaware CLF JCI Florida LLC Delaware CLF Simi Valley Business Trust Virginia CLF Yolo County Business Trust Virginia CLF Fort Worth LP Delaware CLF Forth Worth GP LLC Delaware CLF Holding Company, LLC Delaware CLF Real Estate LLC Delaware Walters Connecticut Venture Trust N.A. PREFCO II GP LLC Delaware PREFCO II Limited Partnership Connecticut PREFCO Dix-Neuf LLC Connecticut PREFCO Nineteen Limited Partnership Connecticut CLF Landmark Omaha LLC Delaware CLF Dodge Omaha LLC Delaware CLF Fort Wayne LLC Delaware CLF Lathrop Business Trust Virginia Entity State of Incorporation or Formation CLF Breinigsville Holding Company LLC Delaware PREFCO Fifteen GP LLC Connecticut PREFCO Fifteen Holdings Limited Partnership Connecticut PREFCO Quinze LLC Connecticut CLF Breinigsville Business Trust Virginia CapLease 2007-STL LLC Delaware CLF Cane Run Member, LLC Delaware CLF Cane Run Louisville, LLC Delaware CLF Cooper Franklin LLC Delaware CLF 10777 Clay Road LLC Delaware CLF Cheyenne Tulsa, LLC Delaware CLF Cheyenne Tulsa Member LLC Delaware CLF Elysian Fields, LLC Delaware CLF Lakeside Richardson LLC Delaware CLF Sierra LLC Delaware CLF Park Ten Houston LLC Delaware CLF Pulco One LLC Delaware CLF Pulco Two LLC Delaware CLF Farinon San Antonio LLC Delaware
